Citation Nr: 0215736	
Decision Date: 11/05/02    Archive Date: 11/14/02

DOCKET NO.  99-08 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral hearing loss prior to August 1, 2002. 

2  Entitlement to a rating in excess of 10 percent for 
bilateral hearing loss from August 1, 2002.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to December 
1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1996 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA) which 
implemented an October 1996 Board decision.  This case was 
previously before the Board and was remanded in February 
2001. 


FINDINGS OF FACT

1.  Prior to August 1, 2002, the veteran had level I hearing 
acuity in both ears.  

2.  From August 1, 2002, the veteran has had level IV hearing 
acuity in both ears.  


CONCLUSIONS OF LAW

1.  The criteria for assignment of an initial compensable 
disability evaluation prior to August 1, 2002, for service-
connected bilateral hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 4.85, Diagnostic Code 6100 (2001); 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (1998). 

2.  The criteria for assignment of a rating in excess of 10 
percent from August 1, 2002, for service-connected bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. § 4.85, Diagnostic Code 
6100 (2001); 38 C.F.R. § 4.85, Diagnostic Code 6100 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes service medical records, private 
medical records and reports of VA examinations.  As the 
record shows that the veteran has been afforded a VA 
examination in connection with his claim, the requirements of 
38 C.F.R. § 3.159(c)(4) have been met.  See 66 Fed. Reg. 
45,631 (Aug. 29, 2001).  Significantly, no additional 
pertinent evidence has been identified by the claimant as 
relevant to the issue on appeal.  Under these circumstances, 
no further action is necessary to assist the claimant with 
the claim.  

Moreover, in an August 2002 supplemental statement of the 
case, the veteran was effectively furnished notice of the 
types of evidence necessary to substantiate his claim as well 
as the types of evidence VA would assist him in obtaining.  
See Quartuccio v. Principi, No. 01-997 (Vet. App. June 19, 
2002).

Furthermore, the claimant has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to increased ratings for bilateral hearing loss.  
The discussions in the rating decision, statement of the 
case, supplemental statement of the case and correspondence 
from the RO have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  The Board therefore finds that the notice 
requirements of the new law and regulation have been met.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the claimant of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the claimant 
or the claimant's representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the claimant.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. § Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  In determining the 
disability evaluation, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include 38 C.F.R. §§ 4.1 and 4.2 which require 
the evaluation of the complete medical history of the 
claimant's condition. 

This present appeal involves the veteran's claim that the 
severity of his service-connected bilateral hearing loss 
warrants a higher disability rating than initially assigned.  
Since the veteran is appealing the original assignment of a 
disability rating following an award of service connection, 
the severity of his bilateral hearing loss is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's service-connected bilateral hearing loss has 
been rated by the RO under the provisions of Diagnostic Code 
6100.  In evaluating service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmen v. 
Principi, 3 Vet. App. 345, 349 (1992).

During the pendency of this appeal, VA issued new regulations 
for evaluating impairment of auditory acuity.  These became 
effective June 10, 1999.  62 Fed. Reg. 25,202-25,210 (May 11, 
1999).  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The Board 
notes, however, that consideration under the revised 
schedular criteria should not be undertaken before such 
criteria became effective.  The effective date rule contained 
in 38 U.S.C.A. § 5110(g) prevents the application of a later, 
liberalizing law to a claim prior to the effective date of 
the liberalizing law.  That is, for any date prior to June 
10, 1999, neither the RO nor the Board could apply the 
revised rating schedule to a claim.  

Prior to June 10, 1999, evaluations of bilateral defective 
hearing ranged from non-compensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies 1000, 2000, 3000 and 
4000 cycles per second, with 11 auditory acuity levels 
designated from Level I for essentially normal acuity through 
Level XI for profound deafness. 38 C.F.R. §§ 4.85, 4.87, 
Diagnostic Codes 6100 to 6110 (effective prior to June 10, 
1999).

The current version of the Ratings Schedule provides a table 
for ratings purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, 
established by a state-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the pure tone threshold average which is 
the sum of the pure tone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 (effective 
after June 10, 1999).  Table VII is used to determine the 
percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear.  Id.

The Board has compared the previous versions of Table VI and 
Table VII, and the new versions of these tables, and finds 
that there has been no discernable change in them.  Further, 
it is noted that the revisions in the language in 38 C.F.R. § 
4.85 do not change the method by which Tables VI and VII are 
interpreted, but only describe, in greater detail, how they 
are applied.  The Board therefore finds that neither the old 
nor the new version of 38 C.F.R. § 4.85 is more favorable 
than the other in terms of benefit to the veteran.

As to the provisions of section 4.86, in effect prior to June 
10, 1999, it only provided information regarding the fact 
that the evaluations derived from the Rating Schedule were 
intended to make proper allowance for improvement by hearing 
aids.  Under the criteria that became effective in June 1999, 
when the pure tone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. § 4.86(a)  
(2001).  Additionally, when the pure tone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b) 
(2001).  Therefore, the new version of 38 C.F.R. § 4.86 could 
potentially be more advantageous to the veteran.

The veteran has been informed of the revisions to the hearing 
loss rating criteria and the RO has adjudicated this claim 
using both the old and current regulations.  The Board finds, 
therefore, that it may proceed with a decision in this case 
without prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

On VA audiological evaluation in November 1993, pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
35
15
20
70
LEFT
30
10
10
65

The average pure tone threshold in the right ear was 35 
decibels and the average pure tone threshold in the left ear 
was 29 decibels.  Speech audiometry revealed speech 
recognition ability of 92 percent in the right ear and of 100 
percent in the left ear.  

On VA audiological evaluation in June 1994, pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
40
15
25
75
LEFT
30
25
15
65


The pure tone threshold average was 39 in the right ear and 
34 in the left ear.  Speech audiometry revealed speech 
recognition ability of 92 percent in the right ear and of 96 
percent in the left ear. 

The most recent VA examination of the veteran's hearing 
acuity was conducted on August 1, 2002.  Pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
50
35
55
85
LEFT
50
40
55
80

The pure tone threshold average was 56 in the right ear and 
56 in the left ear.  Speech audiometry revealed speech 
recognition ability of 80 percent in the right ear and of 80 
percent in the left ear.  

There are two pertinent VA audio examinations conducted 
during the period from August 22, 1992 to July 31, 2002.  
When the findings from the examinations are applied to the 
criteria found in 38 C.F.R. § 4.85-4.87, the November 1993 
examination results in level I hearing in both ears and the 
June 1994 examination results in level I hearing in both 
ears.  Entering the category designations for each ear into 
Table VII produces a non-compensable disability rating under 
Diagnostic Code 6100 for the period from August 22, 1992 to 
July 31, 2002.  The Board notes that the veteran did not 
display exceptional patterns of hearing impairment such that 
the revised 38 C.F.R. § 4.86 could have been applied to 
warrant a higher rating as of the effective date. 

The most recent hearing evaluation conducted on August 1, 
2002 reveals a somewhat higher degree of hearing loss.  
Applying the criteria found in 38 C.F.R. § 4.85-4.87, the 
veteran's August 2002 VA audiological evaluation yielded 
level IV hearing in both ears.  Entering the category 
designations for each ear into Table VII produces a 10 
percent disability rating under Diagnostic Code 6100.  The RO 
has already assigned a 10 percent disability evaluation 
effective as of August 1, 2002.  A rating in excess of 10 
percent during the pertinent time period is not warranted 
under the applicable rating criteria.  

The Board has carefully reviewed and considered the veteran's 
statements.  However, the Board must base its decision on the 
relevant medical evidence of record.  As noted above, the 
correct rating is derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmen, supra.  The 
degree of bilateral hearing loss shown by VA audiological 
examinations fails to meet the standards for a compensable 
disability rating.  Therefore, the preponderance of the 
evidence is against the veteran's claim.  The Board notes, 
however, that he may advance a new increased rating claim 
should his bilateral hearing loss disability increase in 
severity in the future.  

In the case at hand, as an increased rating is not warranted, 
the Board finds that a staged rating, other than that already 
assigned, is not appropriate.  See Fenderson v. West, 12 Vet. 
App. 119 (1999)

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that the service-
connected disorders have resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization and the veteran has not alleged such 
disability.  Under these circumstances, the Board finds that 
the veteran has not demonstrated marked interference with 
employment so as to render impractical the application of the 
regular rating schedule standards.  In the absence of such 
factors, the Board finds that criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision. 


ORDER

An initial compensable rating for bilateral hearing loss 
prior to August 1, 2002, is not warranted.  A rating in 
excess of 10 percent for bilateral hearing loss from August 
1, 2002, is not warranted.  The appeal is denied. 



		
	ALAN S. PEEVY 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

